Justice RICE,
dissenting.
In enacting the Water Right Determination and Administration Act of 1969, §§ 37-*124192-101 to -602, C.R.S. (2010) ("WRDAA"), the General Assembly sought to create a workable mechanism for adjudicating water rights in Colorado by relaxing the Colorado Rules of Civil Procedure for a limited subset of water matters. The legislature, however, carefully cireumseribed the seope of the matters adjudicable under the WRDAA's relaxed resume-notice procedures to ensure due process for the state's water rights holders. By expanding the seope of the term "determination of a water right" to encompass the declaratory review of an already-adjudicated water right, the majority casts aside the WRDAA's due process safeguards and opens the floodgates for the scope of already-adjudicated water rights to be revisited and reinterpreted without direct notice to rights holders. Because this interpretation is not in comport with the plain language of the WRDAA, the legislature's intent, or this Court's precedent, I respectfully dissent.
I. Issues on Appeal and Standard of Review
The threshold issue in this appeal is whether the water court had the authority to adjudicate the Ditch Companies' application under the WRDAA's specialized resume-notice procedures. Accordingly, I begin by interpreting the scope of matters amenable to adjudication under those procedures. Statutory interpretation is a question of law that this Court conducts de novo. People v. Disher, 224 P.3d 254, 256 (Colo.2010) (citation omitted). When conducting statutory interpretation, the Court's task is to give effect to the intent of the General Assembly and the purpose of the statute's legislative scheme. Id. In doing so, we read the statute's provisions as a whole, giving consistent, harmonious, and sensible effect to all their parts. Moffett v. Life Care Ctrs., 219 P.3d 1068, 1072 (Colo.2009). If the plain language of the statute is ambiguous, we look to other factors, including the context of the statute's enactment and the legislative history, to determine the General Assembly's intent. § 2-4-203(1), C.R.S. (2010); People v. Valenzuela, 216 P.3d 588, 590 (Colo.2009).
Contrary to the majority's opinion, I conclude that the Ditch Companies' requested relief-essentially, a declaratory review of the scope of water rights adjudicated in previous decrees 1-is not within the scope of matters amenable to adjudication under the WRDAA's resume-notice procedures. Accordingly, the majority's consideration of the relation-back doctrine and intervention under the WRDAA is unnecessary; I would hold instead that the Ditch Companies' application for declaratory review was subject to the ordinary requirements of service of process and mandatory joinder for declaratory judgment actions under the Colorado Rules of Civil Procedure, and that the water court's failure to enforce those requirements in this case rendered its adjudication null.
II. Analysis
A. Water Court Jurisdiction and WRDAA Resume-Notice Procedures
The WRDAA is a statutory scheme designed by the General Assembly to simplify certain aspects of the complex task of administering Colorado water rights. Bd. of Cnty. Comm'rs v. United States (In re the Application for Water Rights of the Bd. of Cnty. Comm'rs), 891 P.2d 952, 964 (Colo.1995). Section 37-92-203 of the WRDAA establishes specialized water courts throughout the state with exclusive jurisdiction over "water matters," which include the review of the seope of existing water rights decrees. See Crystal Lakes Water and Sewer Ass'n v. Backlund, 908 P.2d 534, 542 (Colo.1996).
The Colorado Rules of Civil Procedure generally apply to the water courts. Groundwater Appropriators v. City of Boulder (In re the Application for Water Rights of Groundwater Appropriators), 73 P.3d 22, 27 (Colo.2003). Section 37-92-302 of the WRDAA, however, creates a "special statutory proceeding" under C.R.C.P. 81 that, for a certain subset of water matters, abrogates the ordinary requirements of service of process under C.R.C.P. 4, Gardner v. State, 200 *1242Colo. 221, 228-24, 614 P.2d 857, 8358-59 (1980), and mandatory joinder under C.R.C.P. 19, Se. Colo. Water Conservancy Dist. v. Ft. Lyon Canal Co., 720 P.2d 133, 142-43 (Colo.1986). Instead of complying with those requirements, anyone seeking certain water rights-related rulings can simply file an application, pursuant to section 37-92-302(1)(a), with the appropriate water division's clerk, who then publishes the application, pursuant to section 37-92-3028), as part of a publicly available monthly "resume" of all such applications. Groundwater Appropriators, 73 P.8d at 26-27.
This resume-notice procedure is designed to alert all water users on the stream of the application's pendency while sparing the applicant the difficulty of identifying, joining, and serving everyone who might be affected by the applied-for ruling. Bar 70 Emters., Inc. v. Tosco Corp., 708 P.2d 1297, 1302-083 (Colo.1985). As a result, parties seeking to oppose the application must affirmatively do so by timely filing a statement of opposition pursuant to section 37-92-8302(1)(b)-(c). Groundwater Appropriators, 783 P.3d at 27.
While the convenience of the WRDAA's resume-notice procedures is undeniable, the water court cannot use the procedures in every water matter over which it has jurisdiction. See id. The water court's authority to adjudicate applications using the resume-notice procedures stems directly from and is cireumsecribed by the seope of section 87-92-302(1)(a). See id. at 27; Gardner, 200 Colo. at 228, 614 P.2d at 362. Where the water court lacks the authority to use the resume-notice procedures, it must proceed in compliance with the service of process and mandatory joinder requirements of C.R.C.P. 4 and 19. See Gardner, 200 Colo. at 228, 614 P.2d at 362.
Here, there is no dispute that the water court had jurisdiction under section 37-92-208(1) to adjudicate the Ditch Companies' application. The water court, however, ruled that section 37-92-208(1) gave it not only the jurisdiction to adjudicate the Ditch Companies' application, but the authority to do so under the WRDAA's resume-notice procedures rather than the ordinary rules of civil procedure. In so ruling, the water court erroneously conflated the concepts of jurisdiction and procedural authority. The water court's authority to invoke the statutory resume-notice procedures flows not from its jurisdiction over water matters generally under section 37-92-2083(1), but rather from the resume-notice application procedures in seetion 87-92-802(1)(a).
Because the water court did not articulate any independent justification for invoking resume notice in adjudicating the Ditch Companies' application, I turn to the scope of rulings amenable to adjudication under seetion 87-92-802(1)(a).
B. The Scope of Section 37-92-302(1)(a)
Section 37-92-802(1)(a) "expressly authorizes" the types of rulings amenable to adjudication under the resume-notice procedures in section 87-92-8028). Gardner, 200 Colo. at 227, 614 P.2d at 361. In particular, the statute allows for resume-notice adjudication of applications for a variety of water rights rulings: a change of a water right, approval of an augmentation plan, a finding of reasonable diligence, approval of a water exchange, and approval of an out-of-state water use. § 37-92-802(1)(a).
At issue in this case, however, is section 37-92-302(1)(a)'s provision for the resume-notice adjudication of applications for a "determination of a water right."2 The majority holds that the Ditch Companies' requested relief-a declaratory review of the water rights already adjudicated under the Initial Decrees-is a "determination of a water right" under the statute and is therefore amenable to adjudication under the resume-notice procedures. More specifically, the majority adopts a sweeping dictionary definition of the term "determination of a water *1243right" that encompasses essentially any ruling requiring the water court to answer a question involving a water right.
Construing the term so broadly, however, is irreconcilable with this Court's long-standing recognition of rulings that, while plainly implicating questions involving water rights, do not involve a "determination of a water right" under the meaning of section 37-92-302(1)(a). "[Dletermination of a water right," is a specialized term of art in Colorado water law, and this Court has expressly disapproved of attempts by litigants to "expand, virtually without limit, the water matters that could be litigated" as a "determination of a water right" under the WRDAA's resume-notice procedures. Groundwater Appropriators, 78 P.3d at 27.
Against this backdrop, I reject the expansive definition of "determination of a water right" adopted by the majority. A detailed analysis of section 87-92-802(1)(a) reveals that, contrary to the majority's opinion, the declaratory review sought by the Ditch Companies is not within the scope of the term "determination of a water right" under the meaning of the statute.
C. The Scope of a "Determination of a Water Right"
When addressing the scope of the term "determination of a water right" in the past, this Court has historically excluded rulings that involve the review and application of already-adjudicated water rights. Those rulings include water rights-based injune-tions, see Groundwater Appropriators, 783 P.3d at 28, findings that water rights have been abandoned, see Gardner, 200 Colo. at 228, 614 P.2d at 358, and resolutions of water rights ownership disputes, see Humphrey v. Sw. Dev. Co., 784 P.2d 687, 640-41 (Colo. 1987).
This Court's line of reasoning in Gardner, Groundwater Appropriators, and Humphrey indicates that water rights already recognized, or "determined," cannot be "determined" yet again as the subject of a new "determination of a water right" under seetion 87-92-302(1)(a). While the water court can of course review and apply already-adjudicated water rights in other contexts-sometimes with resume notice, such as when considering a change of a water right, and sometimes without, such as when issuing an injunection-none of those contexts falls within the scope of a "determination of a water right."
Like the already-adjudicated rights at issue in Gardner, Groundwater Appropriators, and Humphrey, the rights that the Ditch Companies sought to "determine" here were already the subject of a "determination" during the general and supplemental adjudications that led to the Initial Decrees. This similarity suggests that the Ditch Companies' application for declaratory review is the same type of attempt to seek a new "determination" of already-adjudicated water rights that we have consistently rejected in the past. That the Ditch Companies sought a new determination of many rights rather than only one or a few only amplifies the applicability of our past precedent.
Nevertheless, it is sensible to consider as a narrow issue of first impression whether the review sought by the Ditch Companies falls within the scope of a "determination of a water right" under section 37-92-802(1)(a). Accordingly, I begin by reviewing the language of the statute, its legislative history, and this Court's past precedent.
The WRDAA does not explicitly define the term "determination of a water right," so the surrounding language in the statute provides a helpful context for construing the term. The original version of the statute enumerated the term along with several other types of water rights-related applications amenable to adjudication under the statutory resume-notice procedures:
Any person who desires a determination of a water right or a conditional water right and the amount and priority thereof, including a determination that a conditional water right has become a water right by reason of the completion of the appropriation, a determination with respect to a change of a water right, approval of a plan for augmentation or biennial finding of reasonable diligence, shall file ... a verified application ....
*1244Ch. 378, see. 1, § 148-21-18(1), 1969 Colo. Sess. Laws 1200, 1207 (emphasis added) (later recodified at section 37-92-302(1)(@)). The statute as currently amended makes minor changes to the enumerated application types:
Any person who desires a determination of a water right or a conditional water right and the amount and priority thereof, including a determination that a conditional water right has become a water right by reason of the completion of the appropriation, a determination with respect to a change of a water right, approval of a plan for augmentation, finding of reasonable diligence, approval of a proposed or existing exchange of water ..., or approval to use water outside the state ... shall file ... a verified application....
§ 37-92-302(1)(a) (emphasis added to show the application types changed or added since the original version).3
Despite the slight differences between the current and original versions of the statute, their structures are essentially the same, containing the term "determination of a water right," followed by the word "including," followed by several other types of applications amenable to adjudication with resume notice. This structure yields a critical ambiguity: namely, whether only the first type of application following the word "including"-a determination that a conditional water right has become a water right-is a subtype of "determination of a water right," or whether all of the subsequent application types are subtypes of "determination of a water right." The distinction is essential to determine whether "determination of a water right" is a broad, general umbrella term encompassing a variety of application types amenable to resume-notice adjudication, or rather one specific, independent application type among several other types of applications that are also amenable to resume-notice adjudication.
The majority summarily concludes that each of the types of application following the word "including" is a subtype of "determination of a water right." Maj. op. at 12838 n. 4. That conclusion, however, does not comport with the plain text of section 37-92-302(1)(a), the legislature's intent in enacting the WRDAA, or this Court's precedent.
First, the plain text of the statute enumerates varied types of applications, which include not only "determination{s]" but also "approval[s]" and "finding{[s]." If the "determination of a water right" was truly a super-set of the types of enumerated applications that follow, it is unclear why the legislature would have deemed some applications "determinations" but others something else altogether. And the application types differ not only in the language used to describe them, but in their fundamental operation. See discussion infra note 6.
Furthermore, the legislative council's report on the WRDAA to the General Assembly contemplated applications for both "persons who want to have a determination of a water right or a conditional water right, or who want to change a water right." Colo. Legis. Council, Explanation of Proposed Water Legislation, Research Pub. No. 148 at 7 (Dec. 1968) (emphasis added). The report's distinet enumeration of a "determination of a water right" on the one hand and a "change [of] a water right" on the other indicates an understanding that applications for a "change [of] a water right" were neither the same as nor a subtype of applications for a "determination of a water right." While the report does not make the same distinction between a "determination of a water right" and all the other application types that follow in the statute, it clarifies the legislature's contemplation of multiple types of applications amenable to adjudication under the statute rather than a single monolithic category of "determination of a water right."
Finally, following the legislature's lead, this Court affirmed in Gardner that the statute contains multiple types of applications in addition to the "determination of a water right," rather than several subtypes of "determination of a water right." See 200 Colo. *1245at 227, 614 P.2d at 361. While the WRDAA has been amended since Gardner was decided,4 the ambiguity clarified by this Court in Gardner remains the same.
In light of the statutory text, the legislative history, and this Court's precedent, it is apparent that the term "determination of a water right" is not a broad catch-all for a wide variety of water rights-related applications, illustrated by all the types of applications that follow it in the statute. Rather, it is a narrow reference to a "special proceeding" tailored for "essentially one purpose": the initial adjudication of water rights and establishment of their priority date by a court. See Groundwater Appropriators, 78 P.3d at 27 (citations omitted).5 Thus, I turn to the WRDAA's priority system to consider the purpose of a "determination of a water right" and its compatibility with the declaratory review sought by the Ditch Companies.
D. The Purpose of a "Determination of a Water Right"
As with the other types of applications enumerated in section 387-92-302(1)(a), the one purpose of a "determination of a water right" is readily apparent from viewing the application type in the context of the WRDAA as a whole. See Gardner, 200 Colo. at 227, 614 P.2d at 361. More specifically, the purpose of a "determination of a water right" is filuminated by the WRDAA's priority assignment system in section 37-92-8306.
The language of section 37-92-8306, describing priority assignments for "water rights or conditional water rights adjudged and decreed on applications for a determination of the amount and priority thereof" {emphasis added), precisely tracks the language of section 37-92-802(1)(a), which de-seribes the application process for "a determination of a water right or a conditional water right and the amount and priority thereof" (emphasis added). Because the language of section 87-92-806's priority assignment system is inextricably linked with the "determination of a water right," 1 consider whether the declaratory review sought by the Ditch Companies in this case is compatible with the mechanics and purpose of the priority assignment system.
i. Priority Mechanics
The WRDAA's system for assigning water rights priorities under section 37-92-8306 establishes that any water right judicially recognized pursuant to an application for a "determination of a water right" under section 37-92-302(1)(a) must carry a new priority date tied to the time of adjudication. See Shirola v. Turkey Canon Ranch, LLC (In re the Application for Water Rights of Turkey Canon Ranch), 987 P.2d 789, 748 (Colo.1997) (citations omitted); see also United States v. Dist. Ct., 401 U.S. 527, 529, 91 S.Ct. 1008, 28 L.Ed.2d 284 (1971) ("It is also said that the [WRDAA] makes all water rights confirmed under the new procedure [for a "determination of a water right"] junior to those previously awarded.").6A holder of such a right must cease watering if "called out" by a holder of a previously-adjudicated right. Sharola, 9837 P.2d at 749.7
In contrast, the declaratory review granted by the water court maintains the original 1934 and 1965 priority dates of all the water *1246rights adjudicated under the Initial Decrees-a date tied to the original adjudications of the Initial Decrees rather than the water court's adjudication of the requested declaratory review. Because that review does not assign a new priority date to the water rights adjudicated in the Initial Decrees-a mandatory assignment for water rights adjudicated pursuant to an application for a "determination of water rights" under section 37-92-302(1)(a)-the review necessarily does not comply with section 87-92-306. Since an application for a "determination of a water right" under section 87-92-302(1)(a) must comply with 37-92-8306, the review granted by the water court is fundamentally incompatible with an application for a "determination of a water right" under section 37-92-302(1)(a).
The majority purports to resolve this issue by selectively reading section 37-92-3806 out of existence in this context. See maj. op. at 1234. That approach is not only unsupported by the plain language of the statute, but contravenes the legislature's intent in enacting the WRDAA-to afford certainty to water rights holders.
ii. The Legislative Purpose of the WRDAA
The WRDAA codifies Colorado's longstanding common law "postponement doctrine,'' see Shirola, 937 P.2d at 750, which prioritizes water rights first by date of adjudication in order to facilitate the administration of water rights adjudicated in separate decrees, S. Adams Cnty. Water and Sanitation Dist. v. Broe Land Co., 812 P.2d 1161, 1163-64 (Colo.1991). This priority system affords water users the ability to establish priority and use section 37-92-3028)'s relaxed resume-notice procedures as an incentive for seeking early and thorough adjudication of their rights, which in turn provides all users on the river with greater certainty regarding whose needs will take precedence in the likely event of water scarcity. See Michael F. Browning, A Summary of Colorado Water Law, 21 Colo. Law. 63, 63-64 (1992).
The declaratory review granted by the water court, however, does not provide the certainty contemplated by the WRDAA. That type of review revisits already-adjudicated water rights, potentially leading to a result not in line with either the expectations of the parties to the original adjudications or parties to subsequent adjudications of water rights on the same river, both of whom may have relied on the results of the original adjudications. Such review could materially affect the ability of those parties to exercise their water rights, disrupting the certainty the legislature sought to afford in enacting the WRDAA.
While it is not intractably problematic that the type of review granted by the water court might disrupt the expectations of other water rights holders on a river, imposing such a disruption without sufficient notice to the rights holders would pose grave implications for due process. Ensuring due process for water rights holders was a fundamental concern of the legislature in crafting the WRDAA's resume-notice procedures. See Colo. Legis. Council, Explanation of Proposed Water Legislation, Research Pub. No. 148 at 6 (Dec. 1968) ("One of the major concepts incorporated in [the initial draft of the WRDAA] is the establishment of a procedure which provides due process of law ...." (emphasis added)); see also SL Group, LLC v. Go W. Indus., 42 P.3d 637, 641 (Colo.2002) ("'The [WRDAA's] scheme ... protects the due process concern for notice ...." (emphasis added)).
While the legislature chose to partially abrogate the due process protections of mandatory joinder and service of process for applications for a "determination of a water right" and other applications under section 37-92-302(1)(a) by allowing the use of resume notice, the effect of that abrogation is tempered by various safeguards built into the WRDAA. E.g., Well Augmentation Subdistrict v. City of Aurora, 221 P.3d 399, 409 (Colo.2009) (describing the requirements for augmentation plans to protect users with already-adjudicated water rights). In particular, the assignment of a new priority date to water rights adjudicated under an application for a "determination of a water right" guarantees that a holder of previously-adjudicated rights will not lose his place in line to a new applicant *1247simply because of a lack of notice. This is because he will retain a higher priority to water than the new applicant in the event of searcity even if he does not intervene in or oppose the new application. As a result, only those who have failed to satisfy the statute's goal of certainty by choosing not to timely adjudicate their rights face the risk of losing their priority by virtue of lack of notice when the resume-notice procedures are used by the water court.
The majority's holding, however, requires holders of rights adjudicated in the early decrees-all of whom have already satisfied the WRDAA's goal of certainty by timely adjudicating their rights-to nonetheless take part in new adjudications to protect their interests. It would be at odds with the purpose of the WRDAA to force those rights holders to vigilantly watch over the monthly water resumes for notice that the scope of their rights is suddenly subject to change.
iti. The Ditch Companies' Requested Review under the WRDAA
Because the declaratory review sought by the Ditch Companies is incompatible with the WRDAA's priority mechanies governing applications for a "determination of a water right" and fails to afford the certainty and due process safeguards contemplated by the statute, I cannot agree with the majority's conceptualization of the review as a "determination of a water right" within the meaning of section 37-92-302(1)(a). The majority's holding upsets the WRDAA's carefully calibrated balance, allowing litigants like the Ditch Companies to take advantage of the statute's relaxed resume-notice procedures without the corresponding disadvantage of a newly assigned priority date. Thus, I would hold that the type of declaratory review sought by the Ditch Companies is not amenable to resolution under the resume-notice procedures of section 37-92-8028), and that adjudication of such review is subject to the relevant portions of the Colorado Rules of Civil Procedure.
E. The Ditch Companies' Requested Declaratory Review and the Colorado Rules of Civil Procedure
Instead of adjudicating the Ditch Companies' application under the resume-notice procedures, the water court should have required the Ditch Companies to identify the holders of the water rights affected by the requested review, join them as parties pursuant to C.R.C.P. 19, and serve them with process pursuant to C.R.C.P. 4. See Gardner, 200 Colo. at 228-24, 614 P.2d at 358. If the Ditch Companies were unable or unwilling to comply, the water court should have dismissed the application. See id.
The Ditch Companies' requested review of all the water rights in the Initial Decrees affects not just the Ditch Companies, but all other parties whose water rights were adjudicated under the Initial Decrees and subsequent decrees of water rights on the Pine River. While identifying, joining, and serving all those parties may have been difficult and expensive, their interests nonetheless should have been protected to satisfy the requirements of C.R.C.P. 57. See People ex rel. Inter-Church Temperance Movement v. Baker, 1383 Colo. 398, 408-05, 297 P.2d 273, 277-78 (1956). Furthermore, the Ditch Companies' burden in this case was tempered by the reality that the inability to seek their requested review and the alleged uncertainty in the decree should not have dissuaded them from exercising their water rights, since non-use of those rights could have given rise to a finding of abandonment, Se. Colo. Water Conservancy Dist. v. Twin Lakes Assocs. (In re the Application for Water Rights of O'Neill and Twin Lakes Assocs.), TIO P.2d 1231, 1287-88 (Colo.1989).8 Accordingly, the core purpose of declaratory judgments-to clarify rights in advance of the commission of wrongs, Baker, 188 Colo. at 404, 297 P.2d at 277 (citation omitted)-is not implicated in this case.9
*1248Because the Ditch Companies' application in this case for a declaratory review of the Initial Decrees did not properly seek a "determination of a water right" under the meaning of section 37-92-802(1)(a), the water court therefore erred by adjudicating the application under the WRDAA's resume-notice procedures. When the water court adjudicated a water matter outside the scope of section 37-92-302(1)(a), C.R.C.P. 81 no longer applied and the water court was obligated to proceed in compliance with the service of process and mandatory joinder requirements of C.R.C.P. 4 and 19. See Gardner, 200 Colo., at 228-24, 614 P.2d at 358.
While the Ditch Companies argued that emailing the Tribe a copy of their unverified application somehow cured this procedural defect, that argument holds no merit. It is fundamental that even a defendant's actual knowledge of the pendency of an action cannot substitute for actual service of process under C.R.C.P. 4. Weber v. Williams, 137 Colo. 269, 277, 324 P.2d 365, 869 (1958). Furthermore, a party seeking to serve process by mail must comply with all the requirements of C.R.C.P. 4(g), including filing a verified motion with the court for an order for service by mail. Jones v. Colescott, 184 Colo. 552, 558, 307 P.2d 464, 465 (1957). The Ditch Companies filed no verified motion seeking an order for service by mail, and neither an e-mailed copy of an unverified application failing to name the Tribe as a party nor the Tribe's resulting knowledge of the application could have satisfied the Ditch Companies' obligations under C.R.C.P. 4 and 19. Accordingly, I would hold the water court's decree in this case void, and its adjudication of the Ditch Companies' requested review of the Initial Decrees a nullity. See Weber, 137 Colo., at 278, 824 P.2d at 369.
III Conclusion
While water courts have wide latitude to adjudicate the highly technical matters before them, they must nonetheless take care to abide by the ordinary rules governing civil procedure where the WRDAA's special procedures do not apply. Because the majority's holding undereuts that requirement at the expense of due process for water rights holders who have undertaken to timely protect their rights under the statute, I dissent.
I am authorized to state that Justice COATS and Justice EID join in this dissent.

. The Ditch Companies' application variously described the requested relief as a "determination of water rights" and as a "confirm[ation}" and "interpret{ation]" that the Initial Decrees "include[] year round stockwatering and domestic uses."


. The full text of the statute allows for the resume-notice adjudication of a "determination of a water right or a conditional water right and the amount and priority thereof, including a determination that a conditional water right has become a water right by reason of the completion of the appropriation." § 37-92-302(1)(a). As discussed infra Part ILC, the "determination of a water right" is a separate application type from the other types of applications amenable to resume-notice adjudication.


. The current version of the statute also includes an additional sentence, which states: "The term 'determination of a water right or conditional water right' includes any [exportation] plan or change in {exportation] plan ... that is or has been incorporated into a decree." § 37-92-302(1)(a).


. See discussion supra Part II.C.


. Of course, this reality does not limit or implicate the water court's authority to adjudicate the other types of applications enumerated in section 37-92-302(1)(a)-a change of a water right, approval of an augmentation plan, a finding of reasonable diligence, approval of a water exchange, and approval of an out-of-state water use-with resume notice.


. Section 37-92-306 does not result in the assignment of a new priority date for adjudications of applications seeking relief other than a "determination of a water right" under section 37-92-302(1)(a). For example, no new priority assignment is implicated by an application for a change of a water right, see generally High Plains A & M, LLC v. Se. Colo. Water Conservancy Dist., 120 P.3d 710 (Colo.2005), or an approval of an augmentation plan, see generally Empire Lodge Homeowners' Ass'n v. Moyer, 39 P.3d 1139 (Colo. 2001).


. Rights adjudicated during the same proceeding are prioritized by an additional priority date tied to the date of the initial appropriation. § 37-92-305(1). Applications for a "determination of a water right" with an appropriation priority date prior to the date of an existing adjudication must carry additional notice pursuant to C.R.C.P. 89.


. It is also unclear how the imminent filing of new Pine River water rights applications-the Ditch Companies' underlying justification for seeking their requested review-could have prejudiced the Ditch Companies in a way that could be remedied by the requested review.


. While the Ditch Companies contend that an adverse holding might affect the results of cer*1248tain prior adjudications by the District 7 Water Court, the facts of those adjudications are not before this Court.